UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03657 DWS State Tax-Free Income Series (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:8/31 Date of reporting period: 5/31/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of May 31, 2010(Unaudited) DWS New York Tax-Free Income Fund Principal Amount ($) Value ($) Municipal Bonds and Notes 93.8% New York 79.1% Albany, NY, Industrial Development Agency, Civic Facility Revenue, Albany College of Pharmacy, Series A, 0.27% **, 7/1/2038, TD Bank NA (a) Albany, NY, Industrial Development Agency, Civic Facility Revenue, St. Peter's Hospital Project: Series A, 5.25%, 11/15/2027 Series A, 5.75%, 11/15/2022 Brookhaven, NY, Hospital & Healthcare Revenue, Industrial Development Authority, Memorial Hospital Medical Center, Series A, Prerefunded, 8.25%, 11/15/2030 Buffalo, NY, Core City General Obligation, Series A, 5.375%, 2/1/2016 (b) Buffalo, NY, Other General Obligation, School Improvement, Series D, 5.5%, 12/15/2015 (b) Erie County, NY, County General Obligation, Public Improvement, 6.125%, 1/15/2012 (b) Erie County, NY, Public Improvements, Series A, 5.0%, 12/1/2017 (b) Haverstraw-Stony Point, NY, Central School District, 5.0%, 10/15/2021 (b) Liberty, NY, Development Corp. Revenue, Goldman Sachs Headquarters: 5.25%, 10/1/2035 5.5%, 10/1/2037 Long Island, NY, Electric System Revenue, Power Authority: Zero Coupon, 6/1/2012 (b) Series D, 5.0%, 9/1/2023 (b) Metropolitan Transportation Authority, NY, Dedicated Tax Fund: Series B, 5.0%, 11/15/2034 Series A, 5.5%, 11/15/2039 Metropolitan Transportation Authority, NY, Revenue, Series A, 5.0%, 11/15/2022 (b) Monroe County, NY, General Obligation, Public Improvement: 6.0%, 3/1/2013 (b) 6.0%, 3/1/2014 (b) 6.0%, 3/1/2015 (b) 6.0%, 3/1/2017 (b) 6.0%, 3/1/2018 (b) Nassau County, NY, Sewer & Storm Water Finance Authority System Revenue, Series B, 5.0%, 10/1/2023 (b) New York, Higher Education Revenue, Dormitory Authority, Series B, 7.5%, 5/15/2011 New York, Higher Education Revenue, Dormitory Authority, Colgate University: 6.0%, 7/1/2016 (b) 6.0%, 7/1/2021 (b) New York, Higher Education Revenue, Dormitory Authority, Green Chimneys School, Series A, 5.5%, 7/1/2018 (b) New York, Higher Education Revenue, Dormitory Authority, New York University, Series A, 5.75%, 7/1/2027 (b) New York, Higher Education Revenue, Dormitory Authority, Pace University: 6.5%, 7/1/2011 (b) 6.5%, 7/1/2012 (b) New York, Higher Education Revenue, Urban Development Corp., Syracuse University, Center for Science & Technology: 5.5%, 1/1/2015 5.5%, 1/1/2017 New York, Hospital & Healthcare Revenue, Dormitory Authority, Mount Sinai School of Medicine, Series B, 5.7%, 7/1/2011 (b) New York, Hospital & Healthcare Revenue, Dormitory Authority, Sloan Kettering Institute, Series C, 5.5%, 7/1/2023 (b) New York, Housing Finance Agency, State University Construction, Series A, ETM, 8.0%, 5/1/2011 New York, Sales & Special Tax Revenue, Local Government Assistance Corp.: Series E, 5.25%, 4/1/2016 (b) Series C, 5.5%, 4/1/2017 New York, Sales & Special Tax Revenue, Metropolitan Transportation Authority, Series A, Prerefunded, 5.25%, 4/1/2016 (b) New York, Sales Tax Asset Receivable Corp.: Series A, 5.0%, 10/15/2026 (b) Series A, 5.0%, 10/15/2029 (b) New York, Seneca Nation Indians, Capital Improvements Authority Revenue, Special Obligation, Series A, 144A, 5.25%, 12/1/2016 New York, State Agency General Obligation Lease, Dormitory Authority, City University System: Series A, 5.625%, 7/1/2016 (b) 5.75%, 7/1/2018 (b) New York, State Agency Revenue Lease, Urban Development Corp., Correctional Facilities, Series A, 5.5%, 1/1/2014 (b) New York, State Dormitory Authority Revenue, Mental Health Services Facilities Improvement, Series D, 5.0%, 8/15/2018 (b) New York, State Dormitory Authority Revenue, Montefiore Hospital, 5.0%, 8/1/2023 (b) New York, State Dormitory Authority Revenue, State University Educational Facilities, 5.875%, 5/15/2017 (b) New York, State Dormitory Authority Revenues, Non-State Supported Debt, Cornell University, Series C, 5.0%, 7/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Mount Sinai School of Medicine of New York University, 5.25%, 7/1/2033 New York, State Dormitory Authority Revenues, Non-State Supported Debt, New York University: Series A, 5.0%, 7/1/2039 Series A, 5.25%, 7/1/2034 New York, State Dormitory Authority Revenues, Non-State Supported Debt, North Shore Long Island Jewish Health System, Series A, 5.5%, 5/1/2037 New York, State Dormitory Authority Revenues, Non-State Supported Debt, NYU Hospital Center, Series B, 5.25%, 7/1/2024 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Orange Regional Medical Center, 6.125%, 12/1/2029 New York, State Dormitory Authority Revenues, Non-State Supported Debt, Rockefeller University, Series C, 5.0%, 7/1/2040 New York, State Dormitory Authority Revenues, Non-State Supported Debt, School Districts Financing Program, Series C, 5.0%, 10/1/2031 (b) New York, State Dormitory Authority Revenues, Non-State Supported Debt, St. John's University, Series A, 0.16% **, 7/1/2030, JPMorgan Chase Bank (a) New York, State Dormitory Authority Revenues, Non-State Supported Debt, Yeshiva University, 5.0%, 9/1/2038 New York, State Dormitory Authority, State Personal Income Tax Revenue: Series A, 5.0%, 2/15/2034 Series A, 5.0%, 3/15/2038 New York, State Energy Research & Development Authority, Pollution Control Revenue, New York State Electric & Gas Corp., Series C, 0.22% **, 6/1/2029, Wells Fargo Bank NA (a) New York, State General Obligation Lease, Dormitory Authority, City University System, Series A, 5.75%, 7/1/2018 (b) New York, State General Obligation Lease, Dormitory Authority, Judicial Facilities, ETM, 7.375%, 7/1/2016 (b) New York, State General Obligation Lease, Urban Development Corp., State Facilities, 5.6%, 4/1/2015 New York, State General Obligation, Tobacco Settlement Financing Corp., Series A-1, 5.5%, 6/1/2019 New York, State Housing Finance Agency, State Personal Income Tax Revenue, Economic Development & Housing: Series A, 5.0%, 9/15/2030 (b) Series A, 5.0%, 3/15/2039 New York, State Thruway Authority Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2021 (b) New York, State Urban Development Corp. Revenue, Series D, 5.625%, 1/1/2028 New York, State Urban Development Corp. Revenue, Personal Income Tax, Series B, 5.0%, 3/15/2023 New York, Tobacco Settlement Financing Corp., Series B-1C, 5.5%, 6/1/2019 New York, Transportation/Tolls Revenue, Triborough Bridge & Tunnel Authority, Series Y, ETM, 6.125%, 1/1/2021 New York, Triborough Bridge & Tunnel Authority Revenues, Series A-2, 5.25%, 11/15/2034 New York, United Nations Development Corp. Revenue, Series A, 5.0%, 7/1/2026 New York, Water & Sewer Revenue, Environmental Facilities Corp., Riverbank State Park, 6.25%, 4/1/2012 (b) New York, Water & Sewer Revenue, Environmental Facilities Corp., State Water Pollution Control, Series E, 6.5%, 6/15/2014 New York & New Jersey, Port Authority, One Hundred Forty-Seventh, AMT, 5.0%, 10/15/2027 (b) New York & New Jersey, Port Authority, One Hundred Forty-Sixth, AMT, 5.0%, 12/1/2021 (b) New York City, NY, Housing Development Corp. Revenue, NYC Housing Authority Project, Series A, 5.0%, 7/1/2025 (b) New York City, NY, Industrial Development Agency Revenue, Liberty-7, World Trade Center, Series A, 6.25%, 3/1/2015 New York City, NY, Industrial Development Agency, Special Facility Revenue, American Airlines, JFK International Airport, AMT, 7.75%, 8/1/2031 New York City, NY, Industrial Development Agency, Special Facility Revenue, British Airways PLC Project, AMT, 7.625%, 12/1/2032 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second Generation, Series FF, 5.0%, 6/15/2031 New York City, NY, Municipal Water Finance Authority, Water & Sewer System Revenue, Series A, 5.75%, 6/15/2040 New York City, NY, Transitional Finance Authority Building Aid Revenue, Fiscal 2009, Series S-5, 5.0%, 1/15/2032 New York City, NY, Transitional Finance Authority Revenue, Future Tax Secured, Series A, 5.0%, 5/1/2038 New York City, NY, Transitional Finance Authority Revenue, NYC Recovery, Series 1-1B, 0.26% **, 11/1/2022 New York, NY, General Obligation: Series A-5, 0.28% **, 8/1/2031, Bank of Nova Scotia (a) Series B, 5.0%, 8/1/2026 Series H, 5.125%, 8/1/2018 (b) Series I-1, 5.625%, 4/1/2029 New York, NY, Project Revenue, Industrial Development Agency, YMCA Greater Project, 5.8%, 8/1/2016 New York, NY, Water & Sewer Revenue, Municipal Water Finance Authority, Series D, Zero Coupon, 6/15/2017 Niagara County, NY, General Obligation, 7.1%, 2/15/2011 (b) Niagara County, NY, Industrial Development Agency, Solid Waste Disposal Revenue, Series D, 5.55%, 11/15/2024 Niagara Falls, NY, Other General Obligation, Water Treatment Plant, AMT, 7.25%, 11/1/2011 (b) Niagara Falls, NY, Transportation/Tolls Revenue, Bridge Commission, 5.25%, 10/1/2015 (b) North Babylon, NY, School District General Obligation, Unified Free School District, 5.25%, 1/15/2016 (b) Oneida-Herkimer, NY, Resource Recovery Revenue, Solid Waste Management Authority: 5.5%, 4/1/2013 (b) 5.5%, 4/1/2014 (b) Orange County, NY, Senior Care Revenue, Industrial Development Agency, The Glen Arden Project: 5.625%, 1/1/2018 5.7%, 1/1/2028 Troy, NY, Capital Resource Corp. Revenue, Rensselaer Polytechnic Institute, Series A, 5.125%, 9/1/2040 Puerto Rico 14.6% Commonwealth of Puerto Rico, Aqueduct & Sewer Authority Revenue, Series A, 6.0%, 7/1/2038 Commonwealth of Puerto Rico, Government Development Bank, Series B, 5.0%, 12/1/2015 Commonwealth of Puerto Rico, Highway & Transportation Authority Revenue: Series K, 5.0%, 7/1/2017 Series AA, 5.5%, 7/1/2016 (b) Commonwealth of Puerto Rico, Public Improvement: Series A, 5.5%, 7/1/2019 (b) Series A, 5.5%, 7/1/2020 (b) Puerto Rico, Electric Power Authority Revenue: Series UU, 0.715% *, 7/1/2029 (b) 6.0%, 7/1/2012 (b) Puerto Rico, Municipal Finance Agency, Series A, 5.25%, 8/1/2024 Puerto Rico, Sales & Special Tax Revenue, Highway & Transportation Authority, Series Z, 6.0%, 7/1/2018 (b) Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue, Convertible Capital Appreciation: Series A, Step-up Coupon, 0% to 8/1/2016, 6.75% to 8/1/2032 Series A, Step-up Coupon, 0% to 8/1/2019, 6.25% to 8/1/2033 Puerto Rico, State General Obligation, Public Improvements, 5.5%, 7/1/2013 (b) Virgin Islands 0.1% Virgin Islands, Public Finance Authority Revenue, Capital Projects, Series A-1, 5.0%, 10/1/2039 Total Municipal Bonds and Notes (Cost $313,464,870) Municipal Inverse Floating Rate Notes (c) 12.4% New York New York, State Thruway Authority, Highway & Bridge Trust Fund, Series B, 5.0%, 4/1/2019 (b) (d) Trust: New York, State Thruway Authority, Highway & Bridge Trust Fund, Series 1071-1, 144A, 9.13%, 4/1/2019, Leverage Factor at purchase date: 2 to 1 New York, State Urban Development Corp. Revenue, State Personal Income Tax, Series B, 5.0%, 3/15/2023 (d) Trust: New York, State Urban Development Corp. Revenue, Series 2887, 144A, 17.45%, 3/15/2023, Leverage Factor at purchase date: 4 to 1 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Series FF-2, 5.5%, 6/15/2040 (d) Trust: New York City, NY, Series 3384, 144A, 19.33%, 6/15/2040, Leverage Factor at purchase date: 4 to 1 New York City, NY, Transitional Finance Authority Revenue, Series B, 5.0%, 11/1/2023 (d) Trust: New York City, NY, Transitional Finance Authority Revenue, Series 3283, 144A, 17.435%, 11/1/2023, Leverage Factor at purchase date: 4 to 1 Total Municipal Inverse Floating Rate Notes (Cost $46,721,966) % of Net Assets Value ($) Total Investment Portfolio (Cost $360,186,836) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. † The cost for federal income tax purposes was $359,722,536.At May 31, 2010, net unrealized appreciation for all securities based on tax cost was $20,068,724.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $26,669,869 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $6,601,145. * These securities are shown at their current rate as of May 31, 2010.Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. ** Variable rate demand notes are securities whose interest rates are reset periodically at market levels. These securities are often payable on demand and are shown at their current rates as of May 31, 2010. (a) Security incorporates a letter of credit from the bank listed. (b) Bond is insured by one of these companies: Insurance Coverage As a % of Total Investment Portfolio Ambac Financial Group, Inc. Assured Guaranty Corp. Assured Guaranty Municipal Corp. Financial Guaranty Insurance Co. National Public Finance Guarantee Corp. Many insurers who have traditionally guaranteed payment of municipal issues have been downgraded by the major rating agencies. (c) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (d) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. At May 31, 2010, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Premiums Paid/ (Received) ($) Unrealized Appreciation ($) 3/12/2010 3/12/2025 1 Fixed — 3.547% Floating — LIBOR — Counterparty: 1 JPMorgan Chase Securities, Inc. LIBOR: London InterBank Offered Rate Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Bonds and Notes(e) $
